                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                 NO: 5:05-CR-00001-BR


  UNITED STATES OF AMERICA                                )
                                                          )
                                                          )
          v.                                              )
                                                          )   ORDER
  KEVIN D. BROWN                                          )
                                                          )


        This matter is before the court on defendant’s 25 March 2019 filing, which the court

construes as a motion challenging the Bureau of Prisons’ failure to award defendant good time

credit. (DE # 183.) To obtain such relief, defendant must file a habeas corpus motion under 28

U.S.C. § 2241 in the district in which he is confined, the Southern District of West Virginia.

See Metcalf v. Kallis, No. 3:17-CV-121, 2018 WL 6258901, at *3 (N.D.W. Va. June 14, 2018)

(amended report and recommendation) (“A petition for writ of habeas corpus, pursuant to §

2241, . . . is intended to address the execution of a sentence . . . and must be filed in the district

where the prisoner is incarcerated. Appropriate grounds to raise in a § 2241 motion include

‘actions challenging . . . computation of good time or jail credits . . . .’” (citation omitted)),

adopted, 2018 WL 4770843 (N.D.W. Va. Oct. 3, 2018), aff’d, 754 F. App’x 220 (4th Cir. 2019),

petition for cert. filed, No. 18-7260 (U.S. June 14, 2019). Accordingly, defendant’s motion is

DENIED WITHOUT PREJUDICE. The Clerk is DIRECTED to send defendant a copy of this

order and the authorized form for filing a § 2241 motion.

          This 7 August 2019.

                                        __________________________________
                                                    W. Earl Britt
                                                    Senior U.S. District Judge
